 



EXHIBIT 10.46

MASTER SERVICES AGREEMENT

THIS AGREEMENT (“Agreement”) is made and entered into as of the date of the
later signature below (the “Effective Date”) by and between Intuit Inc., a
Delaware corporation, with offices at 2535 Garcia Avenue, Mountain View, CA
94043, and its Enterprise Members, as defined below (“Intuit”), and Sony Disc
Manufacturing, a Division of Sony Music Entertainment Inc., a Delaware
corporation, with principal offices located at 550 Madison Avenue, New York, New
York 10022 (“SDM”). For the purposes of this Agreement, and each separate
Statement of Work (as defined below) entered into between the parties,
Enterprise Members shall include all affiliates, subsidiaries and related
companies that Intuit controls by ownership of fifty percent (50%) or greater
equity interest, or controls the day-to-day management by management contract,
solely in connection with Intuit’s relationship with such entity. The definition
of “Intuit” shall also include Intuit’s designated agents, as set forth in
section 6(b), below.

In consideration of receiving payment by Intuit for services to be performed by
SDM, SDM and Intuit agree as follows:

1. Independent Contractor. In accordance with the mutual intentions of Intuit
and SDM, this Agreement and each separate Statement of Work establishes between
them an independent contractor relationship, and all of the terms and conditions
of this Agreement and each separate Statement of Work shall be interpreted in
light of that relationship.

2. Services; Statements of Work.

(a)  From time to time during the Term, Intuit may request SDM to perform
certain services, including without limitation services relating to the
procurement, mastering, replicating, printing, packaging, inventory management,
fulfillment and shipment of Intuit’s CD and DVD products (collectively, the
“Services”). All Services shall be performed pursuant to one or more mutually
agreed upon Statements of Work, each of which shall take the form of a separate
agreement between the parties that will expressly incorporate the terms and
conditions of this Agreement. Each Statement of Work shall specify: (i) SDM’s
obligations, including a description of the Services to be performed, any
specifications that must be met, and the deliverables to be provided to Intuit
(the “Deliverables”); (ii) the performance schedule relating to such Services,
including order time deadlines, delivery requirements, and any liquidated
damages (as defined in section 5(b)) applicable in the case of late deliveries;
(iii) a description of any materials to be provided by or on behalf of Intuit
for incorporation with any Deliverables and any artwork or logos to be applied
to the Deliverables by SDM; (iv) any specific inspection or testing
requirements, including any requirement for the provision and inspection of
samples prior to commencement of production; (v) the applicable fees, discounts
and payment terms for the Services; (vi) any terms and conditions relating to
obsolescence and the parties’ respective responsibilities therefore; and
(vii) any other pertinent terms and conditions. In the event of a conflict
between the provisions of this Agreement and the specific provisions set forth
in a Statement of Work, the provisions of the Statement of Work shall control
for that engagement only.

(b)  SDM agrees to use commercially reasonable efforts to perform the Services
and provide the Deliverables in accordance with the terms and conditions of this
Agreement and each separate Statement of Work. SDM acknowledges and agrees that
all terms under this Agreement and any Statement of Work regarding quality,
quantity, time of delivery and/or performance, and other specifications are
material terms and must be strictly complied with. SDM certifies it owns, or
intends to purchase at its own expense, all the equipment and tools it requires
to perform the Services. SDM acknowledges and agrees that time is of the essence
with respect to any Services performed under this Agreement and under each
separate Statement of Work. Delays shall be reported in writing (which may
include e-mails) within twenty four (24) hours to Intuit and/or Intuit’s
designated agent.

(c)  Intuit may request changes that affect the scope or schedule or other terms
applicable to the Services or Deliverables under any Statement of Work. If
Intuit requests such a change, then SDM promptly shall notify Intuit if it
believes that an adjustment in the fees to be paid to SDM with respect to the
applicable Statement of Work, or an adjustment to the applicable performance
schedule or specifications, is required. In such case, the parties shall
negotiate in good faith a reasonable and equitable adjustment in the applicable
fees, schedule and specifications. SDM shall continue work pursuant to the
existing Statement of Work, and shall not be bound by any change requested by
Intuit, until such change has been agreed upon in writing by the parties.

1



--------------------------------------------------------------------------------



 



(d)  SDM represents and warrants that it currently is capable of meeting, and
shall maintain during the term of this agreement, levels of production capacity
that are consistent with, the levels of production capacity described in each
Statement of Work. SDM further agrees to dedicate sufficient production capacity
to provide for Services and Deliverables in excess of those identified in each
purchase order up to the limits set forth below. All such Services and
Deliverables shall be provided in accordance with the schedule, specifications
and terms and conditions of this Agreement and all applicable Statements of
Work. The below chart covers the amounts of overflow SDM agrees to dedicate
production to cover for Purchase Orders placed within a one week period as
compared to the amount forecasted for such week four weeks previously.

              No. of CDs Forecasted   Approved CD Overflow

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

0 – 100,000
  100% of Quantity Identified
100,001 – 250,000
  50% of Quantity Identified
250,001 – 1,000,000
  25% of Quantity Identified
1,000,001 +
  No less than 250,000 Additional Units*



--------------------------------------------------------------------------------

*   If Intuit desires capacity in excess of 250,000 above the forecasted amount,
SDM will make commercially good faith efforts to fill meet such request, but
failure to do so shall not constitute a breach of this Agreement.

Failure by SDM to provide sufficient capacity to accommodate orders for Services
and Deliverables in the quantities identified in the above table shall
constitute a material breach of this Agreement. In addition, SDM shall make
commercially reasonable efforts to accommodate orders for Services and
Deliverables in excess of the quantities identified in the above table. Failure
by SDM to accommodate orders in excess of the quantities listed in the above
table shall not, however, constitute a breach of this Agreement.

Example: Intuit intends to provide SDM forecasts as described below in section
3(a). Such forecasts shall include quantities forecasted to be purchased four
weeks in the future. The above chart shall apply to permitted overflow in a
particular week as compared to the forecast for such week made four weeks
before. So, for example, if on Monday, July 29th, Intuit were to forecast that
it expected to purchase 1,500,000 CDs in the week starting Monday, August 26th,
then Intuit could place Purchase Orders in the week of August 26th for a total
quantity of CDs of up to 1,750,000 CDs (1,500,000 forecasted + 250,000 permitted
overflow) and SDM would be contractually required to fill such Purchase Orders.
In the event Intuit should place additional Purchase Orders in the week of
August 26th for additional CDs beyond the 1,750,000 already ordered in such
week, SDM would make commercially reasonable efforts to fill such additional
Purchase Orders, but such fulfillment is not contractually required.

(e)  In the event that Intuit authorizes SDM to use any property of Intuit in
performing the Services hereunder, SDM agrees to use such property solely in
connection with the performance of the Services hereunder and shall not use such
property for any other purpose. SDM acknowledges that Intuit shall have the
right to terminate this Agreement and any separate Statement of Work immediately
without further payment to SDM other than payment for Services rendered as of
the date thereof, and without prejudice to Intuit’s rights and remedies under
this Agreement or such Statement of Work, in the event that SDM uses any such
property for any other purpose. SDM shall provide a safe and secure environment
for any property of Intuit, including without limitation any Intuit CD products
delivered to SDM pursuant to this Agreement or any separate Statement of Work.
SDM acknowledges that it shall have no right or title to the Intuit property and
shall not sell, lease, create security interests in or otherwise transfer or
encumber any of the Intuit property. SDM shall assure that the Intuit property,
and any copies thereof made by or upon the authority of SDM, are at all times
readily identifiable, and neither SDM nor any of its agents shall mix or
commingle any Intuit property with any property of SDM or any other person or
entity. Intuit may require SDM to return the Intuit property to Intuit at any
time upon reasonable prior written notice, and SDM shall return the Intuit
property to Intuit without prior notice upon termination of this Agreement or
the applicable Statement of Work.

(f)  The parties agree and acknowledge that Intuit is not obligated to procure
any specific amount of Services under this Agreement and shall be obligated to
procure only those quantities for which Intuit has submitted a specific order
pursuant to a Statement of Work. Intuit further acknowledges, however, that in
the event initial orders Intuit places with SDM under this Agreement are
fulfilled in a manner satisfactory to Intuit in the exercise of Intuit’s sole
reasonable discretion, that Intuit intends, as of the date of execution of this

2



--------------------------------------------------------------------------------



 



Agreement, to expand the scope of Intuit’s orders with SDM to levels determined
by Intuit at such time and accepted by SDM.

(g)  SDM shall provide all Services from the location(s) designated in the
applicable Statement of Work. In the event SDM desires to fulfill Services from
a location other than the location(s) set forth in the applicable Statement of
Work, SDM shall provide Intuit prior written notice of such proposed change. No
such change in fulfillment location shall affect SDM’s obligations under this
Agreement and under the applicable Statement(s) of Work.

(h)  Intuit expects, and SDM agrees to submit, two (2) to three (3) suggestions
each quarter that could improve the efficiency of SDM’s provision of the
Services and/or result in cost savings. The suggestions should detail how the
process or idea would be implemented, the dollar investment required, the
benefits and drawbacks of the suggestion, and an explanation of how the
suggestion would result in increased efficiency or otherwise result in a cost
savings. SDM agrees to submit suggestions pursuant to the mutually agreed upon
process detailed in the applicable Statement of Work. If Intuit chooses to
implement the suggestion and such implementation results in an actual,
documentable monetary savings to Intuit, then Intuit will share such savings
with SDM by providing SDM thirty percent (30%) of the measured savings.

3. Forecasts and Purchase Orders.

(a)  Intuit shall deliver to SDM such forecasts of its demand for Services
(“Forecasts”) as shall be specified in a Statement of Work. Forecasts delivered
by Intuit shall be solely for the parties’ planning purposes and shall not be
binding in any manner upon Intuit or SDM, other than to the extent expressly set
forth above in subparagraph 2(d).

(b)  Intuit shall issue purchase orders for Services (“Purchase Orders”) in such
form as shall be determined by mutual agreement of the parties. Purchase Orders
shall contain: a reference to this Agreement and the applicable Statement of
Work; the identification of the Services being purchased; the quantity to be
purchased; the requested delivery date and destination; and any other special
information required by this Agreement or by the circumstances of the Purchase
Order. The terms and conditions of this Agreement shall be deemed incorporated
into and made a part of each Purchase Order issued to SDM under this Agreement
or any separate Statement of Work. Any terms and conditions appearing in any
Purchase Order, or in any acknowledgment or acceptance of a Purchase Order, that
are inconsistent with the terms and conditions of this Agreement or the
applicable Statement of Work shall be void and of no force and effect.

(c)  SDM shall accept and fill all Purchase Orders that are consistent with the
terms of this Agreement and the applicable Statement of Work. Intuit shall have
the right to increase, decrease, cancel or reschedule scheduled Services in
whole or in part with fifteen (15) days advance written notice, provided,
however, that SDM shall be entitled to payment for Services rendered prior to
SDM’s receipt of such notice.

(d)  SDM shall maintain a reasonable inventory of materials necessary to satisfy
requirements for Services in accordance with the Forecasts provided by Intuit.
SDM agrees to provide to Intuit inventory reports of such materials no less
often than weekly. Intuit may request that SDM increase its inventory of such
materials on hand by a reasonable and commercially viable number upon written
notice to SDM. Intuit shall have the right to direct request that SDM procure
its materials from Intuit recommended suppliers, and SDM shall consider in good
faith all such requests; however, SDM shall ultimately have the right to select
all suppliers in its sole discretion.

Intuit agrees to use commercially reasonable efforts to provide SDM prior
written notice of any intent by Intuit to visit SDM suppliers providing goods or
services for Deliverables. Absent the prior written approval of SDM, Intuit
agrees to not discuss pricing issues with such Suppliers. In addition, in the
event Intuit’s instructions to such suppliers should contradict SDM’s
instructions, SDM’s instructions shall control. Notwithstanding Intuit’s right
to visit such suppliers, SDM shall be solely responsible for performance of its
agreements with and managing all contractual relationships with such suppliers.

4. Testing and Acceptance.

(a)  The Services and each shipment of Deliverables shall be subject to
acceptance quality level (“AQL”) testing in accordance with SDM’s standard,
market-accepted testing procedures. AQL testing may be conducted upon all
Services or Deliverables or upon representative samples, in accordance with such
SDM procedures or as otherwise agreed by the parties and set forth in the
applicable the Statement of Work.

3



--------------------------------------------------------------------------------



 



(b)  SDM shall provide a list of test equipment and standard test procedures to
be used by SDM for AQL testing for Intuit’s approval, which approval shall not
be unreasonably withheld. SDM shall conduct AQL tests in accordance with such
test procedures prior to shipment. SDM shall replace, prior to shipment, each
Deliverable which fails the AQL test. A complete record of the tests performed
shall be kept by SDM in accordance with the SDM Certified Quality System and
made available to Intuit upon request. A representative of Intuit may, upon
request and at Intuit’s sole expense, witness the AQL tests carried out by SDM,
but Intuit’s failure to witness such tests shall not be deemed to be acceptance
of the Services or Deliverables or grounds for refusing to accept any Services
or Deliverable.

(c)  Services and Deliverables shall be subject to inspection and testing by
Intuit at Intuit’s sole expense and at all reasonable times and places,
including during the manufacture of such Deliverables. For the purposes of this
Agreement, a Service or Deliverable shall be deemed “Defective” in the event
such Service or Deliverable does not conform to the mutually agreed upon
applicable specification. SDM shall reasonably assist Intuit’s personnel in the
conduct of any such inspection. Such inspections shall in no way relieve SDM of
its obligation to deliver conforming Services and Deliverables or waive Intuit’s
right of inspection and acceptance after the Deliverables are shipped. Intuit
may, but shall not be required to, perform its own AQL testing upon Deliverables
shipped by SDM. Intuit shall advise SDM of Defects in the Deliverables within
30 days after receipt of a shipment. Intuit shall have the right to reject
(a) any Deliverable that has a Defect, and (b) the entire shipment (a “Defective
Shipment”) if the shipment, when inspected, has Defects higher than the
percentage specified with respect to such Deliverables in the Statement of Work.
Intuit’s return of any rejected Defective Deliverable shall be directed to the
location in the continental United States designated by SDM. Following receipt
of the Defective Deliverable or the Defective Shipment, as the case may be, by
SDM, SDM agrees to make all commercially reasonable efforts to replace the
Defective Deliverable and ship such replaced Defective Deliverable to Intuit
within five (5) days from the date such Defective Deliverables are received by
SDM. Unless SDM requests shipment by a designated carrier “freight collect,”
inbound shipping charges shall be prepaid by Intuit and shall be reimbursed by
SDM, and SDM shall be responsible for outbound shipping charges. In the event
SDM is unable to perform such replacement within the aforementioned time period,
SDM shall provide Intuit with written notice of such failure, which notice shall
include both an explanation for the cause of such delay and what measures SDM
has taken to correct such problem. SDM further agrees that in the event SDM is
unable to perform such replacement within the aforementioned time period, SDM
shall make its best efforts to replace such Defective Deliverables within ten
(10) days from the date such Defective Deliverables are received by SDM.
Intuit’s rights under this Section shall be in addition to such other rights
Intuit may have at law or equity or under any other agreement. Defective
Deliverables that are returned to SDM shall not be deemed to be delivered for
purposes of this Agreement or any separate Statement of Work until replacement
Deliverables are properly delivered by SDM. The parties agree that in the event
SDM is required under this section to make its “best efforts” to replace a
Defective Deliverable, SDM shall be required to pay for expedited shipping, but
that in no event shall SDM be required to pay more than 5X (five times) its
regular shipping costs to fulfill such “best efforts” requirement.

5. Delivery; Risk of Loss. All shipment terms are F.O.B. SDM Plant.

(a)  All shipments of Deliverables produced in connection with the performance
of Services shall be shipped F.O.B. the relevant SDM plant or facility. SDM
shall ship all Deliverables produced in connection with the performance of
Services to the destination and in accordance with shipping instructions
provided by Intuit, and all such shipments shall be insured for their full value
(for the avoidance of doubt, at Intuit’s sole cost and expense). SDM shall
convey good title, free from any claim or encumbrance, to all tangible personal
property sold and delivered by SDM under this Agreement and any separate
Statement of Work. Title to the tangible personal property included within the
Deliverables shall pass at the time of shipment. Any loss or damage to the
Deliverables prior to passing of title shall be at SDM’s risk. SDM shall manage
the shipment of the Deliverables to Intuit’s designated locations. Such
management shall include reasonable efforts to: coordinate with shippers to
ensure Deliverables are available for pick up at designated times and locations.

(b)  Time is of the essence with respect to all Services performed by SDM under
this Agreement, any separate Statement of Work and any Purchase Orders issued
hereunder. Deliverables released to shipping agent on the agreed upon release
date, or up to two days before such release date set forth in a Purchase Order
shall be considered on time. In the event that any Deliverable is not made on
time (a “Late Release”), the remedy escalation listed below shall apply. For the
purposes of this Agreement, a Purchase Order shall be deemed to be a “Launch
Order” if: (1) Intuit so designates such Purchase Order; and (2) the Purchase
Order is for the initial ordering of a particular part number of a Product (e.g.
the first order to replicate

4



--------------------------------------------------------------------------------



 



quantities of Intuit’s “Federal TurboTax 2003” product). A Purchase Order shall
be deemed a “Replenishment Order” if (1) Intuit so designates such Purchase
Order; and (2) the Purchase Order is for a subsequent re-ordering of a
particular part number of a Product. The following remedies shall apply in the
event of Late Release:

                    Incidence of Late Release   Launch Orders   Replenishment
Orders

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
1st time in a 30 day period
  Written corrective action report   Written corrective action report  
2nd time in a 30 day period
    10 %     5 %
3rd (or additional) times in a 30 day period
    20 %     10 %

For the purpose of the above table, the percentages shall reflect the listed
percentage of the total amount SDM charges Intuit for affected Deliverables. For
example, if (a) Intuit should place a Launch Purchase Order for which SDM shall
charge $100,000; (b) SDM’s release of such order should constitute a Late
Release; and (c) such release is the second Late Release SDM has made of a
Purchase Order within a 30 day period, then SDM shall credit to Intuit as
liquidated damages and not as a penalty an amount equal to 10% of the charges
billed for such Late Release or $10,000. Such credit shall be made on SDM’s next
invoice to Intuit (or Intuit’s designated agent) after Intuit’s notification to
SDM of such Late Release. In the event such a credit is due and Intuit does not
place additional orders with SDM, then such amount shall be paid by SDM to
Intuit one hundred eighty (180) days after Intuit places its last order with
SDM. SDM shall immediately notify Intuit in writing when SDM first has knowledge
of any event or impediment that could result in delay in the delivery of a
Deliverable, including, but not limited to, any impending material shortage,
transportation delays, governmental regulation, labor dispute or other events or
impediments. Intuit shall be entitled to reschedule, or demand reasonable
expedited delivery of any Late Delivery all at SDM’s expense.

6. Project Management.

(a)  Each party shall designate a “Project Manager” who shall be the principal
point of contact between the parties for all matters relating to Services
provided under a particular Statement of Work. Each Statement of Work shall
contain an initial designation of a Project Manager for each party. A party may
designate a new Project Manager by written notice to the other party.

(b)  Intuit has, as of the Effective Date of this Agreement, designated an
entity (“Intuit’s Agent”), to exercise all or any part of Intuit’s rights,
assume all or any part of Intuit’s benefits, and bear all or any part of
Intuit’s burdens pursuant to this Agreement or a designated Statement of Work
pursuant to the terms and conditions detailed in this section. SDM agrees that
the entity Intuit has so designated as Intuit’s Agent in the Statement of Work
executed by the parties on or about the Effective Date of this Agreement is
acceptable to SDM. For purposes of clarity and as an example, Intuit’s Agent may
manage the daily transactional relationship with SDM, including the placement of
Purchase Orders for Services and ensuring that deliveries are made in accordance
with the delivery instructions set forth in the Purchase Order. Intuit’s Agent
shall also be financially responsible for payments for Services in accordance
with Section 7 of this Agreement subject to this section 6(b). The following
conditions apply to Intuit’s Agent:



        (i)    In the event SDM does not receive payment from Intuit’s Agent
within forty five (45) days of Intuit’s Agent’s receipt of a SDM invoice, SDM
shall promptly notify Intuit in writing (an e-mail confirmed received by
Intuit’s designated representative shall suffice) of such failure to receive
payment. Intuit shall provide SDM commercially reasonable assistance to resolve
the payment dispute with Intuit’s Agent. In addition, a representative of Intuit
(not Intuit’s Agent) shall review the matters at issue in such payment dispute
and determine whether SDM’s Deliverables met the delivery instructions set forth
in the Purchase Order(s) at issue and whether the Deliverables met the
applicable specifications for such Deliverables contained in this Agreement and
any applicable Statement(s) of Work.  

        (1)    If SDM’s Deliverables met such delivery instructions and
applicable specifications and Intuit’s Agent fails to pay SDM within fifteen
(15) days of the date SDM notifies Intuit of such failure to pay, then Intuit
shall pay SDM the amount in dispute on the first business day after such fifteen
day period. In such situation, upon receipt of payment by Intuit, SDM shall
assign all rights it possesses as to such payment dispute to Intuit.

5



--------------------------------------------------------------------------------



 





        (2)    If SDM’s Deliverables do not meet such delivery instructions
and/or applicable specifications, Intuit shall continue to make commercially
reasonable efforts to assist SDM to resolve such payment dispute, but Intuit
shall not be obligated to pay SDM the amount in dispute.  

        (ii)    Intuit’s obligations under section 6(b)(i)(1) to pay SDM in the
event Intuit’s Agent fails to pay SDM for Deliverables that meet such delivery
instructions and applicable specifications shall extend to any situation in
which Intuit’s Agent is unwilling or unable to pay SDM the amount owed (e.g.
Intuit’s Agent enters bankruptcy or is otherwise unable to pay debts as they
come due). In any such situation, upon receipt of payment by Intuit, SDM shall
assign all rights it possesses as to such payment dispute to Intuit.          
(iii)    In the event Intuit’s Agent should require SDM to enter into a
contractual arrangement in which SDM would be required to pay liquidated damages
(or other monetary damages) (collectively, a “Monetary Damage”) to Intuit’s
Agent for SDM’s failure to perform under the applicable Purchase Order (e.g.,
including, but not limited to, Monetary Damages in situations such as SDM
shipping Deliverables later than the date set forth on the applicable Purchase
Order or SDM shipping Deliverables that do not conform to the applicable
specifications), SDM shall promptly inform Intuit in writing (an e-mail
confirmed received by Intuit’s designated representative shall suffice) of such
requirement before SDM initiates fulfillment of any Purchase Order for which
such a Monetary Damage would apply. Intuit shall make commercially reasonable
efforts to ensure that such a Monetary Damage shall not apply to SDM. In the
event Intuit is unable to convince Intuit’s Agent to waive such Monetary Damage
as to SDM, and SDM nevertheless agrees to fill such Purchase Order Intuit agrees
to waive its rights to liquidated damages from SDM under sections 5(b) and 11(d)
of this Agreement as to Purchase Orders placed by Intuit’s Agent for which SDM
becomes obligated to pay Intuit’s Agent a Monetary Damage. For the avoidance of
doubt, however, SDM shall not be required to fulfill any Purchase Order placed
by Intuit’s Agent which is inconsistent with the terms of this Agreement or the
applicable Statement of Work.           (iv)    SDM affirms that as of the
Effective Date of this Agreement, Intuit’s Agent has not required SDM to enter
into a contractual arrangement in which SDM would be required to pay a Monetary
Penalty to Intuit’s Agent under any circumstances. In addition, SDM agrees to
make all commercially reasonable efforts to negotiate between SDM and Intuit’s
Agent a mutually agreeable purchase order terms that are consistent with the
terms of this Agreement and/or the applicable Statement of Work within thirty
(30) days of the Effective Date of this Agreement. In the event SDM believes
that it shall not be successful in negotiating such purchase order terms it
shall promptly inform Intuit of such expected failure. Notwithstanding the
foregoing, SDM agrees to accept and fulfill purchase orders made by Intuit’s
Agent during such thirty (30) day period. SDM agrees, therefore, to accept such
purchase orders even though SDM and Intuit’s Agent have not completed their
negotiations and therefore the version of the purchase order terms that SDM
hereby agrees to accept for such thirty (30) day period might be inconsistent
with the terms of this Agreement and/or the applicable Statement of Work.

7. Compensation and Payment.

(a)  Intuit shall pay SDM for the performance of the Services in the amounts and
in accordance with the schedule specified in the applicable Statement of Work.
No compensation shall be paid for services rendered by SDM unless the Services
are set forth in a Statement of Work or otherwise agreed upon in writing by the
parties.

(b)  SDM shall issue invoices to Intuit promptly upon completion of Services and
shipment of Deliverables, but in no event later than ten (10) business days
after the later of completion of shipment. Invoices shall include a reasonably
detailed description of the Services performed, in a format acceptable to intuit
in its reasonable discretion, the Deliverables shipped, and the fees related
thereto. SDM shall mail these invoices to Intuit Inc., Accounts Payable, M.S.
247, P. O. Box 391296 Mountain View, CA 94039-1296, or such other address as
Intuit shall designate in writing from time to time. All invoices must reference
the number and date of the relevant Statement of Work and must be received by
Intuit within six (6) months after shipment of the underlying Deliverables. Any
invoices not received within such six (6) month time period shall be deemed
forgiven by SDM.

6



--------------------------------------------------------------------------------



 



(c)  All undisputed payments shall be made by Intuit within forty five (45) days
after receipt of any invoice, and mailed to SDM at its address specified in the
invoice. Intuit shall be entitled to receive a one percent (1%) discount on all
payments made within ten (10) days. Applicable discounts shall be calculated
from the later of the date of receipt of invoice by Intuit or the date the
corresponding Deliverables are received at the designated destination. In the
event that Intuit disputes any invoice rendered or amount paid, Intuit shall
notify SDM promptly in writing and the parties shall work together to resolve
such dispute expeditiously. The time for payment of the disputed portion of the
amount of any invoice shall be extended until resolution of the dispute but only
for the disputed amount. Any amount not in dispute shall be paid in accordance
with the terms of this Agreement. The parties shall use reasonable efforts to
resolve any such dispute in good faith as soon as practicable.

(d)  Intuit shall pay sales and use taxes that are applied to Intuit’s purchase
of the Services under applicable law, excluding any taxes related to the net
income of SDM. Taxes for goods and services shall be separately stated by SDM on
the invoices submitted to Intuit, and different types of taxes shall be
separately stated by the type of tax (sales, use, etc.).

(e)  SDM shall maintain complete and accurate records relating to any fees and
payments charged or made in connection with the Services provided under this
Agreement and any separate Statement of Work. Intuit may elect to conduct audits
relating to the Services and Deliverables pursuant to the following schedule:
(i) Inventory Count Audit. Intuit may conduct an “inventory count” audit, an
audit in which Intuit (or Intuit’s designated representative) enters SDM’s
facility and confirms that SDM possesses the physical quantity of a good within
its inventory which, based upon SDM’s records, SDM should in fact possess — i.e.
a confirmation that SDM’s records of quantities in fact match the actual
physical quantities of goods at issue. Such an inventory count audit shall be
made on (1) not less than five (5) business days notice, and (2) not more often
than once every one hundred eighty (180) calendar days. Intuit shall bear the
costs associated with such audit. (ii) Cycle Count Program Audit. Intuit may
conduct an audit of SDM’s cycle count program, an audit in which Intuit will
review SDM’s cycle count controls, review applicable records and perform test
counts. Such an audit shall be made on (1) not less than thirty (30) calendar
days notice, and (2) not more often than once every one hundred eighty
(180) calendar days. Intuit shall bear costs associated with such audit.
(iii) Pricing Audit. Intuit may conduct a “pricing” audit, an audit in which
Intuit (or Intuit’s designated representative) enters SDM’s facility and
confirms that the appropriate quantity of Services and Deliverables were
received for amounts charged. Such an audit shall be made on (1) not less than
thirty (30) calendar days notice, and (2) not more often than once every one
hundred eighty (180) calendar days. Intuit shall bear costs associated with such
audit, unless SDM disputes the findings of such audit and requires that an
independent certified public accountant confirm such results, in which case SDM
shall bear the costs of such second audit up to an amount of $20,000 (with
Intuit bearing cost of the charges by such independent certified public
accountant in excess of $20,000). In the event the last applicable pricing audit
reveals that Intuit overpaid for the Services and Deliverables received, SDM
shall credit Intuit all amounts so overpaid within ten (10) business days of the
provision of the last auditor’s report to the parties, or within such other time
period as the parties may mutually agree upon. Intuit shall make commercially
reasonable efforts to coordinate the different audits permitted under this
section to minimize the impact on SDM. The audit rights set forth herein shall
continue for two (2) years following the termination of this Agreement for any
reason.

(f)  SDM agrees and shall ensure that, at all times during the Term, the prices
and fees charged Intuit for the Services performed or Deliverables provided
under this Agreement or any Statement of Work hereunder, shall be no less
favorable than the prices and fees (of whatever nature) charged by SDM to third
parties engaged in similar arrangements under which SDM’s responsibilities are
substantially similar to those it assumes under this Agreement.

8. Key Personnel.

(a)  Intuit and SDM may designate pursuant to a Statement of Work certain key
employees of SDM that are deemed to play a significant role in SDM’s performance
of Services pursuant to such Statement of Work. SDM shall consider in good faith
any such designation when determining (or revising) the responsibilities for any
such employee.

(b)  Intuit shall be entitled to notify SDM in the event that any of SDM’s
employees or subcontractors whom Intuit and SDM have so designated as key
personnel are not performing the Services adequately, in Intuit’s reasonable
opinion. Upon receipt of such notice, SDM shall discuss such deficiency with
Intuit and take commercially reasonable steps to resolve such deficiency.

7



--------------------------------------------------------------------------------



 



(c)  SDM shall not delegate or otherwise subcontract any of its obligations
under this Agreement or any separate Statement of Work without first providing
three (3) months prior notice and obtaining Intuit’s prior written consent.
Notwithstanding any such approved delegation or subcontracting, SDM shall be
responsible for fulfilling all of its responsibilities under the Agreement and
each separate Statement of Work and ensuring that all of Intuit’s requirements
as defined under this agreement are met.

9. Term/Termination.

(a)  Unless otherwise terminated in accordance with this Agreement, the term of
this Agreement shall begin on the Effective Date and shall continue for a period
of three (3) years after the Effective Date (the “Term”).

(b)  Either party may terminate this Agreement or any separate Statement of Work
due to a material breach of this Agreement or such Statement of Work by the
other party if such material breach remains uncured for a period of fifteen
(15) calendar days following receipt of written notice by the breaching party.

(c)  If either Intuit or SDM should become insolvent, or make any assignment for
the benefit of creditors, or admit in writing its inability to pay debts when
due, or make or suffer to be made any transfer to any person, trustee, receiver,
liquidator, or referee for the benefit of creditors, or file a voluntary
petition in bankruptcy, or suffer an involuntary petition in bankruptcy to be
filed against it which is not stayed within thirty (30) days of filing, or file
any petition in any reorganization, arrangement, composition, readjustment,
liquidation, or dissolution or similar relief for itself, or become unable to
pay its debts generally as they become due, the other party shall have the
immediate right upon providing notice to terminate this Agreement or any
separate Statement of Work.

(d)  In the event that the Agreement is terminated, and the Services under one
(1) or more Statements of Work are in progress, Intuit or SDM shall have the
right to terminate the relevant Statement(s) of Work. Any Services governed by a
Statement of Work not terminated following any termination of this Agreement
shall be completed by SDM, in accordance with the terms and conditions of this
Agreement. The parties agree to negotiate in good faith any changes that might
be necessary in the scheduling of the provision of Services under such
Statement(s) of Work that might be deemed necessary at such time.

(e)  Upon termination or expiration of this Agreement or any Statement of Work,
or at any prior time upon the request of Intuit, SDM shall promptly deliver to
Intuit, or certify to the destruction thereof, all memoranda, notes, records,
drawings, manuals, disks, documents, media, equipment, papers or other
information, obtained by SDM from Intuit, including all copies thereof. SDM
acknowledges that all such materials are the property of Intuit and SDM agrees
not to retain any copies of such materials after the termination or expiration
of this Agreement or of any Statement of Work.

(f)  The provisions of Sections 7; 9(d), (e), (f); 10; 11(a), (b), (c), (e)
(solely for the purposes of section 12); 12; 14; and 16(a), (b) and (c) as well
as corresponding provisions of any Statements of Work, shall survive any
termination or expiration of this Agreement and any separate Statement of Work.

10. Confidential Information.

(a)  For the purposes of this Agreement, “Confidential Information” means the
existence and terms and conditions of this Agreement and each Statement of Work,
information regarding the quantity of Services ordered pursuant to this
Agreement or any separate Statement of Work, and all non-public information
about the disclosing party’s (or its suppliers’) business or activities that a
reasonable person would consider to be proprietary and confidential, which shall
include all business, financial, technical and other information of either
party, (e.g. information concerning forecasts, pricing, future business plans,
etc.) whether or not it is marked or designated by such party as “confidential”
or “proprietary” at the time of disclosure. Confidential Information shall not
include information that: (i) is in or enters the public domain without breach
of this Agreement; (ii) the receiving party lawfully receives from a third party
without restriction on disclosure and without breach of a nondisclosure
obligation; (iii) the receiving party rightfully knew prior to receiving such
information from the disclosing party; or (iv) the receiving party develops
independent of any information originating from the disclosing party.

(b)  Each party agrees that (i) it shall not disclose to any third party any
Confidential Information disclosed to it by the other party except as expressly
permitted in this Agreement; (ii) it shall not use any Confidential Information
disclosed to it by the other party except as necessary to perform its
obligations under this Agreement; and (iii) it shall take all reasonable
measures to maintain the confidentiality of all Confidential

8



--------------------------------------------------------------------------------



 



Information of the other party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar importance. Notwithstanding the foregoing, each party
may disclose Confidential Information to the extent required by a court of
competent jurisdiction or other governmental authority or otherwise as required
by law, provided that such party uses reasonable efforts to request confidential
treatment or a protective order before such disclosure; or on a “need-to-know”
basis under an obligation of confidentiality to its legal counsel and
accountants. In addition, the parties agree that the parties may disclose
information to Intuit’s Agent pursuant to the terms of a separate non-disclosure
agreement entered into by the parties and Intuit’s Agent.

(c)  Notwithstanding anything to the contrary in subparagraphs 10(a) or (b)
above, SDM agrees that any Intuit software delivered to SDM pursuant to this
Agreement or any Statement of Work shall be Confidential Information pursuant to
this Agreement and shall be maintained by SDM under lock and key in a controlled
environment, and that access to such software shall be limited to SDM employees
on a bona fide “need to know” basis in order to support the performance of
Services. To the extent that appropriate notices have not already been affixed
by Intuit, SDM shall, upon written request by Intuit, affix appropriate notices
or labels to all physical expressions of Intuit’s software describing Intuit’s
proprietary rights thereto. SDM shall not alter or remove or permit to be
altered or removed any such notices or labels. SDM shall inform its present and
future employees who have access to Intuit’s software that such software is
confidential and proprietary to Intuit. SDM shall notify Intuit immediately of
and provide details regarding any unauthorized possession, use or knowledge of
Intuit’s software of which SDM becomes aware. SDM shall ensure that each of its
present employees has signed, and each of its future employees will sign, a
non-disclosure agreement that sets forth SDM’s policies with respect to the
protection and treatment of SDM’s confidential information and that of third
parties with whom SDM does business. SDM further affirms that it shall enforce
the terms of such non-disclosure agreements as to Intuit information to the same
extent SDM enforces such arguments with respect to its own similarly sensitive
information. In the event Intuit notifies SDM that it has reasonable grounds to
believe there has been a violation of any such nondisclosure agreement, or SDM
itself believes such a violation may have occurred, SDM shall take immediate
steps to investigate such alleged violation, inform Intuit of the results of
such investigation and provide Intuit reasonable assistance in resolving such
issue.

(d)  Each of the parties acknowledges and agrees that a breach of the provisions
of this Section shall result in irreparable harm to the other and that the other
shall have the right to enforce this Agreement and any of its provisions by
injunction, specific performance and/or other equitable relief without prejudice
to any other rights and remedies that it may have.

(e)  Nothing in this Agreement or any separate Statement of Work shall relieve
any party of any of its obligations under any separate non-disclosure agreement
between the parties, including any obligation with respect to procedures for
handling customer data or other similarly sensitive information.

(f)  The parties agree that the obligations set forth in this section 10 shall
remain in effect for three (3) years after the termination of this Agreement.

11. Representations and Warranties.

(a)  Each party to this Agreement represents and warrants that: (i) it is a
corporation duly incorporated, validly existing and in good standing; (ii) it
has all requisite corporate power and authority to execute, deliver and perform
its obligations hereunder; (iii) it is duly licensed, authorized or qualified to
do business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for the ownership or leasing of its
assets or the transaction of business of the character transacted by it except
when the failure to be so licensed, authorized or qualified would not have a
material, adverse effect on its ability to fulfill its obligations hereunder;
(iv) it shall comply with all laws and regulations applicable to the performance
of its obligations hereunder and shall obtain all applicable permits and
licenses required of it in connection with its obligations hereunder; and (v) it
is not a party to any agreement with a third party, the performance of which is
reasonably likely to affect adversely its ability or the ability of the other
party to perform fully its respective obligations hereunder.

(b)  SDM represents and warrants that any and all Services rendered under this
Agreement and any Statement of Work shall be performed by SDM, including its
employees or its subcontractors, in a good and workmanlike fashion, in
accordance with commercially reasonable standards of competence within SDM’s
industry, and in conformance with any specifications for such Services as set
forth in the applicable Statement of Work. SDM further represents and warrants
that any CDs manufactured by SDM shall conform to agreed

9



--------------------------------------------------------------------------------



 



upon industry standards as accepted by Intuit from samples provided by SDM,
including manufacturing standards, incoming sampling plans, and any such
reasonable revisions as may be made by mutual agreement of the parties during
the Term of this Agreement. SDM further represents and warrants that it has all
right, title and authority necessary to perform the Services and carry out its
responsibilities under this Agreement and each Statement of Work.

(c)  SDM represents and warrants that all materials provided for use by SDM
within any Deliverables shall not be Defective (as defined in section 4(c)
above) and shall conform to the specifications, drawings, samples, descriptions
and quality standards set forth in the applicable Statement of Work. SDM further
represents and warrants that title to all Deliverables delivered under this
Agreement and any Statement of Work shall be free and clear of all liens,
encumbrances, security interests or other claims.

(d)  If at any time greater than two hundred parts per million (200 ppm) of any
Deliverables shipped by SDM under any separate Statement of Work fail to conform
to the performance specifications set forth in the applicable Statement of Work,
due to the same root cause failure (an “Epidemic Failure”), the following
remedies shall apply:

(i)  SDM shall replace the Deliverables affected by the Epidemic Failure
pursuant to the terms and time tables set forth in section 4(c) for defective
deliverable and Defective Shipments, and (ii) shall provide the remedies set
forth below , pursuant to the process set forth in section 5(b) with the
progression in remedies applying per the incidence of Epidemic Failures as set
forth below:

                    Incidence of Epidemic Failure   Launch Orders  
Replenishment Orders

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
1st time in a 30 day period
  Written corrective action report   Written corrective action report  
2nd time in a 30 day period
    10 %     5 %
3rd (or additional) times in a 30 day period
    20 %     10 %

The percentages listed in the above table shall reflect the listed percentage of
the total amount SDM charges Intuit for Deliverables affected by the Epidemic
Failure.

The remedy provided by this Section shall be in addition to any other remedies
Intuit may possess and shall not be deemed to limit Intuit’s ability to seek any
other applicable relief. SDM shall also promptly provide a written corrective
action report addressing the steps that will be taken to eliminate the cause of
the problem.

(e)  EXCEPT FOR THE EXPRESS WARRANTIES MADE OR REFERENCED IN THIS AGREEMENT OR
ANY SEPARATE STATEMENT OF WORK, NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR
IMPLIED, CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT OR ANY SEPARATE
STATEMENT OF WORK, AND EACH PARTY HEREBY DISCLAIMS ANY AND ALL IMPLIED
WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE.

12. Indemnification.

(a)  SDM agrees to defend, indemnify and hold Intuit and its affiliates, and all
of their respective officers, directors, agents and employees, harmless from and
against any and all claims, including liabilities, actions, judgments, costs,
and expenses and reasonable attorneys’ fees (collectively “Claims”), asserted by
a third party arising out of or related to: (i) any breach or alleged breach of
any of SDM’s representations and warranties under this Agreement or any separate
Statement of Work; (ii) SDM’s negligent acts, omissions and/or willful
misconduct in supplying the Services or otherwise performing its obligations
under this Agreement or any separate Statement of Work and (iii) any
infringement or alleged infringement by SDM in the performance of the Services
or by any materials provided by SDM to Intuit (excluding materials originally
provided by Intuit or at Intuit’s direction) with respect to any Deliverables or
otherwise used in the production of such Deliverables or the provision of the
Services hereunder.

(b)  Intuit agrees to defend, indemnify and hold SDM and its affiliates, and all
of their respective officers, directors, agents and employees, harmless from and
against any and all Claims asserted by a third party arising out of or related
to: (i) any breach or alleged breach by Intuit of any of Intuit’s
representations and warranties under this Agreement or any separate Statement of
Work; (ii) the negligent acts, omissions and/or

10



--------------------------------------------------------------------------------



 



willful misconduct of Intuit in using the Services or otherwise performing its
obligations under this Agreement or any separate Statement of Work; (iii) any
infringement or alleged infringement by any materials provided by Intuit to SDM
to be embodied on any Deliverables or otherwise used in the production of such
Deliverables or the provisions of the Services hereunder; or (iv) the contents
of the materials provided by Intuit or at Intuit’s direction.

(c)  The party seeking indemnification under Section 12(a) or 12(b), as the case
may be (the “Indemnified Party”), shall give prompt written notice to the other
party (the “Indemnifying Party”). The failure by an Indemnified Party to give
notice as provided, above, shall not relieve the Indemnifying Party of its
obligations under this Section, except to the extent that the failure results in
the failure of actual notice and the Indemnifying Party is damaged as a result
of the failure to give notice. In addition, the Indemnified Party will allow the
Indemnifying Party to direct the defense and settlement of any such claim, with
counsel of the Indemnifying Party’s choosing, and will provide the Indemnifying
Party, at the Indemnifying Party’s expense, with information and assistance that
is reasonably necessary for the defense and settlement of the claim. The
Indemnified Party shall have the right to employ separate counsel and to
participate in (but not control) any such action, but the fees and expenses of
such counsel shall be at the expense of the Indemnified Party unless: (i) the
employment of counsel by the Indemnified Party has been authorized by the
Indemnifying Party; (ii) the Indemnified Party has been advised by its counsel
in writing that there is a conflict of interest between the Indemnifying Party
and the Indemnified Party in the conduct of the defense of the action (in which
case the Indemnifying Party shall not have the right to direct the defense of
the action on behalf of the Indemnified Party); or (iii) the Indemnifying Party
has not in fact employed counsel to assume the defense of the action within a
reasonable time following receipt of the notice given pursuant to this Section,
in each of which cases the fees and expenses of such counsel shall be at the
expense of the Indemnifying Party. An Indemnifying Party shall not be liable for
any settlement of an action effected without its written consent (which consent
shall not be unreasonably withheld), nor shall an Indemnifying Party settle any
such action without the written consent of the Indemnified Party (which consent
shall not be unreasonably withheld). No Indemnifying Party shall consent to the
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Party a release from all liability with respect to the claim.

13. Insurance. SDM shall, at SDM’s expense, maintain insurance policies that
cover SDM’s activities under this Agreement and each Statement of Work, and the
activities of SDM’s employees, agents and representatives, including, but not
limited to, workers compensation insurance and comprehensive general liability,
errors and omissions liability and media liability with minimum limits of
insurance of $5 million per claim and $20 million annual aggregate. Upon the
request of Intuit, SDM shall provide Intuit with a certificate of insurance
evidencing such coverage. In addition, SDM shall provide Intuit thirty (30) days
advance written notice of any cancellation or reduction in coverage or limits.

14. Limitation of Liability

IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, WHETHER OR NOT THAT PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE; PROVIDED, HOWEVER, THAT THIS
RESTRICTION SHALL NOT IN ANY WAY LIMIT EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS PURSUANT TO PARAGRAPH 12(a)(ii), (iii) AND 12(b)(ii)-(iv) AND
ARISING FROM 11(a)(iv) ABOVE.

15. Disaster Recovery and Business Continuity. SDM shall implement and maintain
a disaster recovery plan and commercially reasonable business continuity
procedures. Such plan and procedures shall address, at a minimum, documented
disaster recovery and contingency plans, established backup cycles for critical
records, safe and secure storage for Intuit’s confidential information and/or
records, off-site storage for backups to ensure restoration capability, detailed
callout and escalation lists for management personnel, adequate protection from
environmental problems, documented procedures to respond to and recover from
common local environmental problems, redundancies in equipment, and procedures
for the transfer of data and the performance of Services at alternative
facilities, as well as procedures in such other areas as reasonably deemed
necessary by Intuit. SDM shall provide Intuit with a reasonably detailed summary
of such plan within thirty (30) days of the Effective Date. At Intuit’s request,
SDM and Intuit shall review such summary from time to time during the Term (but
in no event more than once in any given calendar quarter), and SDM

11



--------------------------------------------------------------------------------



 



shall consider in good faith any request by Intuit to update the underlying plan
or procedures as necessary to reflect changes in the character or quantity of
Services being performed by SDM for Intuit hereunder.

16. General.

(a)  Publicity. The parties may agree to issue joint press releases and other
appropriate announcements and presentations regarding the existence or
performance of this Agreement or any separate Statement of Work, the content and
timing of which shall be mutually agreed upon by the parties in writing.
Notwithstanding the foregoing, unless required by law, neither party will,
without the prior written approval of the other party, make any public
statement, press release, presentation, or other announcement relating to the
terms, existence of or performance by either party of its obligations under this
Agreement or any separate Statement of Work. Without limiting the generality of
the foregoing, neither party may issue press releases or endorsements which
reference the other party or include statements attributable to the other party,
and neither party may use any trademark or logo of the other party, in each case
without the prior written consent of the other party, which consent must include
(with respect to Intuit) the written approval of the Corporate Communications
Department and its legal counsel. No press release or endorsement which
references the other party or includes a statement by the other party shall be
made except as provided above.

(b)  Assignment. Neither party shall be entitled to assign this Agreement or any
separate Statement of Work, in whole or in part, without the other party’s prior
written consent, which consent shall not be unreasonably withheld, unless an
assignment is expressly agreed upon in a separate Statement of Work. Any attempt
by either party to assign this Agreement or any separate Statement of Work other
than as permitted above shall be null and void. Subject to the foregoing, this
Agreement and each Statement of Work shall be binding upon and shall inure to
the benefit of both parties, their successors and permitted assigns.

(c)  Law and Jurisdiction. This Agreement and each separate Statement of Work
shall be governed by and construed in accordance with the laws of the State of
New York, other than such laws rules, regulations and case law that would result
in the application of the laws of a jurisdiction other than the State of New
York. The parties hereby consent to the exclusive jurisdiction and venue in the
state and federal courts of either Santa Clara County, California, or Los
Angeles County, California.

(d)  Notice. Unless otherwise stated, all notices required under this Agreement
and each separate Statement of Work shall be in writing and shall be considered
given (i) when delivered personally; (ii) five (5) days after mailing, when sent
certified mail, return receipt requested and postage prepaid; (iii) one
(1) business day after dispatch, when sent via a commercial overnight carrier,
fees prepaid; or (iv) upon delivery when sent by facsimile transmission
confirmed by telephone. All communications shall be addressed as follows (unless
changed by notice):

To SDM:

Sony Disc Manufacturing
1800 North Fruitridge Ave.
Terre Haute, Indiana 48704
Attn: Contract Administrator
Phone: 812-462-8100
Fax: 812-462-8687

      To Intuit:   with a copy to: Intuit Inc.
2700 Coast Avenue
Mountain View, California 94043
Attn: Operations Manager
Phone: (650) 944-2889
Fax: (650) 944-3551   Intuit Inc.
2700 Coast Avenue
Mountain View, California 94043
Attn: General Counsel, Legal Dept.
Phone: (650) 944-6000
Fax: (650) 944-6622

(e)  Force Majeure. Except with respect to delays or failures caused by the
negligent act or omission of either party, any delay in or failure of
performance by either party under this Agreement or any separate Statement of
Work shall not be considered a breach of this Agreement or such Statement of
Work and shall be excused to the extent caused by any occurrence beyond the
reasonable control of such party including, but

12



--------------------------------------------------------------------------------



 



not limited to, acts of God, power outages, and failures of the Internet,
provided that the party affected by such event shall immediately begin or resume
performance as soon as practicable after the event has abated. Excusable delays
do not include lockout, shortage of labor, lack of or inability to obtain raw
materials, fuel or supplies or any other industrial disturbance. In the event
that SDM is not able to resume performance within fifteen (15) days after the
force majeure event has commenced, Intuit shall have the right to terminate this
Agreement and/or the applicable Statement(s) of Work immediately upon written
notice to SDM.

(f)  Severability. If any provision of this Agreement or any separate Statement
of Work is found illegal or unenforceable, such provision shall be deemed
restated, in accordance with applicable law, to reflect as nearly as possible
the original intention of the parties, and the remainder of the Agreement or
such Statement of Work shall continue in full force and effect.

(g)  Entire Agreement. This Agreement, together with each separate Statement of
Work and any Purchase Orders issued in connection therewith, is the complete and
exclusive agreement between the parties with respect to the subject matter
hereof, superseding any prior agreements and communications (both written and
oral) regarding such subject matter. This Agreement (and each separate Statement
of Work and Purchase Order) may only be modified, or any rights under it waived,
by a written document executed by both parties.

(h)  No Third Party Beneficiaries. This Agreement and each separate Statement of
Work are intended for the sole and exclusive benefit of the signatories and is
not intended to benefit any third party.

(i)  Counterparts. This Agreement and each separate Statement of Work may be
executed in counterparts, each of shall constitute an original, and all of which
shall constitute one agreement.

(j)  Headings. The headings in this Agreement and each separate Statement of
Work are for convenience of reference only and have no legal effect.

IN WITNESS WHEREOF, the authorized representatives of the parties have executed
this Agreement as of the date of the later signature below.

          SONY DISC MANUFACTURING INTUIT INC. By: /s/ ROBERT HURLEY   By: /s/
KENNETH R. MUDGE Name: Robert Hurley   Name: Kenneth R. Mudge Title: Senior Vice
President   Title: Vice President, Supply Chain Date: July 14, 2002   Date:
July 14, 2002

13